           Case 1:19-cr-00444-ILG Document 16 Filed 02/20/20 Page 1 of 1 PageID #: 30
                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


BEFORE: GLASSER, J.               DATE:   FEBRUARY 20, 2020               TIME:   11:00 a.m.


DOCKET #: CR-19-00444 (ILG)                    TITLE: U.S.A. v. Bifalco

COURT REPORTER:     Michele Lucchese           DEPUTY CLERK: Stanley Kessler

INTERPRETER:                                   AUSA: Elizabeth Geddes - #6430
                                                     Megan Elizabeth Farrell - #6448

DEF'T #1 NAME: Benjamin Bifalco                ATT'Y: Vincent Martinelli, Esq. - Ret.
 Present _ Not Present  On Bond               Present _ Not Present



                                   CRIMINAL CAUSE FOR PLEADING

    Case called.

    Defendant present with counsel Vincent Martinelli, Esq.

        AUSA James McDonald present for the Government, standing in for AUSA Elizabeth Geddes.

    The defendant was sworn.

    After being advised of his rights by the Court, the defendant withdrew his plea of

        not guilty and entered a plea of guilty to the sole count of the indictment.

    The Court found that the plea was made knowingly and voluntarily and that there was a

        factual basis for the plea and accepted the plea.

    Sentencing was scheduled for 6/16/2020 at 12:00 Noon.

    The defendant was continued on bond on the current conditions.

    A notification of the conviction was transmitted to the Probation Department.




TIME:    0/45
